UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4840


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MISCHA ABSOLOMON WALKER, a/k/a Mischa Walker,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:12-
cr-00199-RWT-1)


Submitted:   April 17, 2013                   Decided:   May 1, 2013


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary E. Proctor, LAW OFFICE OF GARY E. PROCTOR, LLC, Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Leah Jo Bressack, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mischa Absolomon Walker appeals the district court’s

judgment imposing a 120-month sentence following his guilty plea

to possession of a firearm by a felon, in violation of 18 U.S.C.

§   922(g)(1)        (2006).      Walker             argues         that        his    sentence       is

procedurally unreasonable because the district court failed to

address specific mitigating factors raised by counsel at the

sentencing hearing.             Walker also argues that his sentence is

substantively unreasonable because the district court allegedly

indicated that a lower sentence would have been sufficient.                                           We

affirm.

              We review Walker’s sentence for reasonableness under

an abuse of discretion standard.                             Gall v. United States, 552

U.S.   38,    46,     51   (2007).          We       first      review          for    “significant

procedural         error[s],”     including              “failing          to     calculate          (or

improperly         calculating)       the       Guidelines            range,          treating       the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)     [(2006)]       factors,       .        .   .     or   failing           to   adequately

explain      the    chosen     sentence.”                552    U.S.       at    51.        To     avoid

procedural          error,      the     district                court           must        make     an

“individualized        assessment,”         wherein            it    applies          the    relevant

§ 3553(a) factors to the specific facts of the defendant’s case.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).



                                                 2
               Contrary to Walker’s assertion that the district court

failed    to    address    specific     mitigating          factors   raised      at    the

sentencing       hearing,       the   court      methodically         considered        the

§ 3553(a) factors and adequately explained the sentence. 1                              See

United    States     v.   Montes-Pineda,       445     F.3d    375,   380      (4th    Cir.

2006)     (stating      that    district     court     must    only     provide       “some

indication”      that     it    considered      “the    potentially         meritorious

arguments raised by both parties about sentencing”).                             Because

the   district     court       articulated     its    consideration       of    Walker’s

prior military service, drug addiction, lack of intent to harm

others during the instant offense, remorse, and personal history

and   characteristics,          we    conclude       that    Walker’s    sentence        is

procedurally reasonable.

               Walker also argues that his sentence is substantively

unreasonable.        We review the substantive reasonableness of a

sentence for abuse of discretion, “examin[ing] the totality of

the circumstances,” and, if the sentence is within the properly

calculated Guidelines range, apply a presumption on appeal that

the   sentence     is     substantively      reasonable.         United      States      v.

Mendoza-Mendoza, 597 F.3d 212, 216-17 (4th Cir. 2010).                            Such a

presumption is rebutted only if the defendant shows “that the


      1
       Walker does not challenge on appeal the calculation of the
advisory Guidelines range of 100 to 120 months.



                                           3
sentence    is    unreasonable    when       measured    against    the    § 3553(a)

factors.”        Montes-Pineda, 445 F.3d at 379 (internal quotation

marks omitted).

            We conclude that Walker’s 120-month, within-Guidelines

sentence    is     substantively      reasonable,        as   Walker      fails   to

overcome    the    appellate   presumption       of     reasonableness      afforded

his   sentence.       The   district     court     carefully       considered     the

§ 3553(a) factors, noting the seriousness of Walker’s use of a

stolen, sawed-off shotgun while under the influence of drugs,

his violent prior convictions, his lack of respect for the law,

and   the   serious     need     to   protect     the     public    from     Walker.

Moreover, the court considered the particular needs of Walker in

crafting the sentence, recommending that he receive drug abuse

and mental health treatment.

            Walker    argues     that    his     sentence     is    substantively

unreasonable because the district court stated that a 105-month

sentence would be sufficient to meet the goals of sentencing and

therefore    improperly     applied      a    presumption     in    favor    of   the

higher Guidelines range established at sentencing.                   The district

court stated that it “would impose a variant sentence of 105

months were the sentencing range upon review to be determined to




                                         4
be [84 to 105 months].”                 (J.A. 79). 2        However, when read in

context, it is evident that the district court merely misspoke

and was articulating that it considered the 120-month sentence

to   be    the      only     sufficient          sentence     in     Walker’s    case.

Specifically, the district court stated that a sentence in the

lower range of 84 to 105 months “would not be sufficient to meet

the purposes of sentencing.”                 (J.A. 79).       Moreover, the court

emphasized that Walker’s case represented a circumstance “that

requires the public to be protected for the maximum amount of

time.”     (J.A. 79).        Finally, the district court indicated that

it “simply cannot fathom a sentence that would be one minute

less than 120 months.”              (J.A. 80).          Accordingly, we conclude

that Walker’s argument is unpersuasive and that the sentence is

substantively reasonable. 3             See Mendoza-Mendoza, 597 F.3d at 218

(stating     that    district       court’s      comments     must    be    viewed     in

context    and    that     “where      an   appellate    court     believes     that    a

sentencing       court     did   not    treat     the   Guidelines         sentence    as

presumptively applicable, then there is no . . . presumption [in

favor of a Guidelines sentence,] . . . even if stray language in




     2
       Citations “J.A.” refer to the joint appendix filed by the
parties in this appeal.
     3
       We have considered Walker’s remaining arguments on appeal
and conclude they are meritless.



                                             5
the sentencing court’s discussion, standing alone, could give

the impression that a presumption was used”).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     6